Case: 6:20-cr-00011-REW-HAI Doc #: 1 Filed: 02/27/20 Page: 1 of 3 - Page ID#: 1




                       UNITED STATES DISTRICT COUR[sternDistrictofKentucky
                       EASTERN DISTRICT OF KENTUCKY F I L E D
                            SOUTHERN DIVISION           FEB C '"' .
                                  LONDON                     2 I 2020
                                                                         AT LONDON
UNITED STATES OF AMERICA                                               ROBERT R. CARR
                                                                  CLERK U.S. DISTRICT COURT



V.                                               INDICTMENT NO.            ~ ·.. ciCX 'C 11-   Kcw
                                                         18 u.s.c. § 241

MICHAEL WALLACE and
GARY E. BALDOCK

                                       * * * * *
THE GRAND JURY CHARGES:

       From on or about November 18, 2018, the exact date unknown, and continuing

through on or about September 24, 2019, in Pulaski County, in the Eastern District of

Kentucky,

                              MICHAEL WALLACE and
                                GARY E. BALDOCK

knowingly and willfully conspired together to injure, oppress, threaten, and intimidate

persons within Pulaski County, Kentucky in the free exercise and enjoyment of a right

secured to them by the Constitution and laws of the United States, specifically their right

to be free from unreasonable searches and seizures by one acting under color of law and

the right to be free from the deprivation of property without due process of law by one
Case: 6:20-cr-00011-REW-HAI Doc #: 1 Filed: 02/27/20 Page: 2 of 3 - Page ID#: 2




acting under color oflaw, all in violation of 18 U.S.C. § 241.

                                                 A TAUE BILL




  ~•·.)
l~~-V~At#'
ROBERT M. DUNCAN, JR.                       •
UNITED STA TES ATTORNEY
Case: 6:20-cr-00011-REW-HAI Doc #: 1 Filed: 02/27/20 Page: 3 of 3 - Page ID#: 3



                                      PENALTIES

Not more than 10 years imprisonment, a fine of not more than $250,000 and not more
than 3 years supervised release.

PLUS:        Mandatory special assessment of $100.

PLUS:        Restitution, if applicable.
